Citation Nr: 1648347	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-33 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating in excess of 50 percent for a psychiatric disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.  

A request for entitlement to a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of a higher initial rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to a service-connected psychiatric disability.  Thus, although the issue of entitlement to a TDIU has not been addressed previously as part of the claim for a higher initial rating, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  The evidence supporting and against a finding that is related to service is in relative equipoise.  

2.  For the entire initial rating period under appeal, the Veteran's psychiatric disability symptomatology has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  For the entire initial rating period under appeal, the Veteran's service-connected psychiatric disability has not been manifested by symptomatology more nearly approximating total occupational and social impairment.

4.  The Veteran's service-connected psychiatric disability has been sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment considering his prior vocational attainment, work history, and level of education.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  For the initial rating period under appeal, the criteria for a higher initial rating of 70 percent, but not greater, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is fully granting service connection for tinnitus and entitlement to a TDIU, the Board will not discuss VA's duties to notify and assist the Veteran regarding those claims.  Regarding the claim for a higher initial rating for a psychiatric disability, upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2009 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained two VA medical examination reports, dated in April 2009 and December 2014.  Both examinations adequately provide information regarding the severity of the Veteran's psychiatric disability.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as tinnitus.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  

The Veteran has presented credible evidence indicating that he experienced tinnitus symptomatology during service, continuous tinnitus symptomatology after service, and currently has tinnitus.  

The Veteran's service personnel records show that he served as a combat infantryman in Vietnam.  In a June 1968 military newspaper article, a reporter recounted that the Veteran and two other infantrymen survived a nighttime encounter with a Viet Cong battalion.  In the article, the Veteran related how they managed to escape despite undergoing arms fire from both enemy and friendly forces, and the loss of two of their compatriots.  

In written statements to VA and February 2016 testimony before the Board, the Veteran reported onset of tinnitus symptoms during service after acoustic trauma related to arms fire.  The Veteran also indicated that he had experienced those symptoms to the present time.  

In a December 2009 private audiology examination report, a private examiner diagnosed tinnitus.  In a February 2010 letter, the same examiner indicated that the Veteran's tinnitus was related to service in Vietnam.  

Reviewing the evidence weighing against the Veteran's claim, the Veteran's service medical records contain no notation indicating treatment or diagnosis for tinnitus symptomatology during service.  In a September 1969 report of medical history at separation, the Veteran denied having experienced ringing in the ears.

In a May 2010 VA audiology examination report, a VA examiner diagnosed tinnitus.  The examiner stated that the disability was not at least as likely as not related to service without further explanation.  

The Board finds that the February 2010 private examiner's letter, weighing in favor of the Veteran's claim, and the May 2010 VA medical examination report, weighing against the Veteran's claim, are of equal probative value as neither examiner provided any rationale for their conclusions.  Although the Veteran denied experiencing ringing in the ears in September 1969, the Veteran has since provided testimony indicating tinnitus symptoms since in-service acoustic trauma.  Therefore, the Board finds that the evidence weighing in favor and against the Veteran's claim is in relative equipoise.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus disability is related to service and service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Initial Rating for PTSD

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the entire initial rating period, the Veteran's psychiatric disability, specifically posttraumatic stress disorder (PTSD) with a major depressive disability, has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders.   38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

In adjudicating a claim for a higher rating, the VA adjudicator must consider all symptoms of a service-connected mental disability that affect the level of occupational or social impairment.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); Richard v. Brown, 9 Vet. App. 266 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

In a March 2009 Vet Center treatment record, a Vet Center examiner indicated that the Veteran was preoccupied with his traumatic in-service experiences.  The examiner stated that the Veteran experienced nightmares, intrusive thoughts, feelings of estrangement, persistent intense physiological and psychological reactivity on exposure to internal and external cues of the traumatic events, hypervigilance, irritability, and occasional angry outbursts.  The examiner indicated that those events caused significant distress and impairment of social, occupational, and leisure activities.  

In a March 2009 statement, the Veteran wrote that he experienced nightmares, shortness of patience, and sleeplessness.

In an April 2009 statement, the Veteran's spouse wrote that she had been married to the Veteran for 35 years.  She indicated that the Veteran was extremely high-strung and quick to lose his temper.  She reported experiencing some degree of tension as she had to watch her words and her actions around him.  She stated that she had thought about leaving him many times due to the stress of living with him.  She wrote that the Veteran tossed and turned in his bed often at night, requiring her to sleep in the spare bedroom.  She also reported that the Veteran had trouble coping with change, and could not handle more than two activities at a time without become frustrated and angry.  

In an April 2016 VA psychiatric examination report, the Veteran indicated that he felt hopeless as he had no interest in any activity because he could not enjoy anything.  He reported having difficulty making decisions or concentrating.  He stated that his depression had worsened since 2001, when he was forced to retire due to physical ailments unrelated to his psychiatric disability.  In 2008, his wife of 36 years developed cancer, putting additional stress on the Veteran.  The Veteran indicated that he had two children and that his wife complained about his irritability.  He reported being a loner, having no interest in social contacts or belonging to any community groups.  He stated that he was becoming isolated socially.  When asked to describe his activities, the Veteran said that he enjoyed gardening, taking care of turtles, watching television, occasionally reading, and occasionally fishing.  He indicated that he had once tried to commit suicide by overdose in the 1990s, resulting in five to six days of hospitalization.  The Veteran reported drinking two beers twice a week.  The Veteran reported frequent awakenings at night, usually after nightmares about in-service experiences.  He stated that the nightmares occurred three to four times per week.  The Veteran stated that he was able to control his impulses, with the exception of verbal flare-ups.  

When asked about his stressor event, the Veteran indicated that, during service in Vietnam, his unit was ambushed and surrounded several times, resulting in protracted periods of uncertainty in facing certain death.  The Veteran reported that he was not provided with treatment after the event.  The Veteran stated that he experienced recurrent and intrusive distressing recollections of the event, including images, thoughts, perceptions, and recurrent dreams of the event.  The Veteran indicated that he attempted to avoid stimuli associated with the trauma to the point where he had markedly diminished interest of participation in significant activities.  The Veteran stated that he had difficulty concentrating, experienced hypervigilance, was irritable and prone to angry outbursts, and had problems falling or staying asleep.  The Veteran stated that he experienced his symptoms daily and that they were distressing.  

During the examination, the examiner noted that the Veteran was casually dressed; exhibited hand wringing throughout the examination; spoke rapidly; was cooperative, yet guarded towards the examiner; displayed a full and appropriate affect; was moody and depressed; was attentive, but slow to process; was fully oriented; displayed circumstantial thought processes, but unremarkable thought content; was free of delusions and hallucinations; behaved appropriately; did not display obsessive or ritualistic behavior; did not have panic attacks, or suicidal/homicidal ideation; understood the outcome of his behavior; knew that he had a problem; and was able to perform all activities of daily living.  The examiner stated that the Veteran tended to be circumstantial, but did not appear to embellish things.  The examiner reported that the Veteran's remote memory was mildly impaired; his recent memory was normal; and his immediate memory was moderately impaired, as the Veteran was unable to repeat more than four digits forward.  

After the examination, the examiner diagnosed PTSD and a recurrent major depressive disorder, and assigned a GAF score of 55.  

In a May 2009 VA mental health care follow-up note, the Veteran reported feelings of depression and difficulty in initiating projects.  He indicated that he continued to experience insomnia, lethargy, and poor concentration.  The Veteran stated that he had been thinking about his combat experiences more often and reported feelings of anger about how it had affected his life.  He stated that he had moved around often during his career with the government to avoid confrontation with supervisors.  He stated that he continued to have some hobbies and forced himself to accomplish tasks.  

In a June 2009 VA mental health care follow-up note, the Veteran reported having good days, alternating with bad days.  He stated that he was able to sleep well some nights due to medication, but experienced nightmares and insomnia other nights.  He indicated that he continued to have anhedonia with periods of episodic suicidal ideation, which he endured by allowing himself to grieve.  The examiner noted that the Veteran displayed a depressed mood.

In a July 2009 VA mental health care follow-up note, the Veteran denied having suicidal ideation and reported that he remained committed to helping his wife.  The examiner noted that the Veteran's mood was depressed.

In a November 2009 VA mental health outpatient note, the Veteran reported having episodic suicidal ideation, but denied having any current plan or intent of acting on his thoughts.  The Veteran indicated that he owned a shotgun, but stated that he did not want to harm himself in any manner that would create a mess.

In a January 2010 VA mental health outpatient note, the Veteran reported occasional passive suicidal ideation, but denied having any thoughts of wanting to harm himself.  The Veteran stated that he was motivated to perform tasks and wished that he was able to work, even though he did not believe that he could be reliable due to chronic fatigue.  The Veteran reported persistent insomnia which was helped, occasionally, by medication.  

In a March 2010 written statement, the Veteran reported having daily suicidal thoughts as he believed that he had no reason to live, was unable to complete anything, and could not handle remotely stressful situations.  He indicated that his psychiatrist recommended that he stay home from work due to his condition.  He wrote that his wife was threatening to leave him because he made her ill and she always had to make excuses for him.  

In a March 2010 VA mental health care follow-up note, the Veteran reported experiencing chronic suicidal ideation.  The Veteran indicated that his wife's condition had improved.   The VA examiner assigned a GAF score of 55.

In an April 2011 VA mental health outpatient note, the Veteran reported having episodic suicidal ideation, but remained committed to helping his wife who had Stage IV cancer.  

In a July 2013 private neuropsychological screening report, the Veteran indicated that he had flashbacks and nightmares about in-service activities.  He stated that he avoided people and crowds, sat with his back to the wall in restaurants, cared for his wife who had Stage IV cancer, and did not belong to any community groups.  He reported having transient suicidal ideation, but denied having a plan.  The examiner found that the Veteran was alert and cooperative; was well-oriented; was depressed; exhibited an anxious affect; had intact long-term and recent memory; had poor short-term memory; had concentration and attention problems; processed information slowly; and spoke clearly.  The examiner diagnosed chronic PTSD and assigned a GAF score of 48.  

In a September 2013 VA psychiatric outpatient note, the Veteran reported having a ridiculously low energy level and having chronic sleep problems.  Even though he used to attend regular therapy sessions, the Veteran had ceased seeking in-person treatment.  The Veteran indicated that groups and seminars exacerbated his PTSD.  He stated that his focus now was on his wife as she went through chemotherapy.  He stated that he had chronic suicidal ideation, but no desire, intent, or plan to harm himself, mostly due to his care-taking role with his wife.  

In an October 2014 VA mental health outpatient note, the Veteran reported having chronic, episodic suicidal ideation.  

In a December 2014 VA psychiatric examination report, the Veteran stated that he had left therapy because they wanted him to continue talking about his trauma.  The Veteran indicated that he had become suspicious and mistrustful with a persistent negative mood since he stopped therapy.  He stated that he was detached from others with the exception of his spouse.  He indicated that he was irritable, had difficulty concentrating, was hypervigilant, and had an exaggerated startle response.  He stated that, since the last examination, his mother had passed away.  He indicated that he visited his mother and perform small tasks for her before her death.  Currently, the Veteran drove his wife to her appointments.  He stated that she was the only protective factor he could name preventing him from attempting suicide.  He stated that he had a son and daughter who both lived in the state.  While his son occasionally came to visit, he stated that they did not have anything to say to each other.  The Veteran reported having no friends.  Although he was a member of the Veterans of Foreign Wars, he never attended any meetings.  He avoided crowds and attending public events.  He stated that he tried to avoid everything.  He indicated that he watched television during the day and occasionally read.  He stated that he cared for the turtles that lived in the pond in his yard.  He reported previously enjoying fishing, but was not motivated to do that anymore.  He stated that his wife did all the cooking, cleaning, and shipping.  He indicated that he left the house approximately once per week.  He endorsed having daytime fatigue and having difficulty getting out of bed due to lack of energy.  

The examiner diagnosed PTSD and major depressive disorder, manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner stated that the Veteran's disability was manifested by such symptoms as depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long-term memory, such as retention of only highly learned material, while forgetting to complete tasks; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

At the February 2016 videoconference hearing, the Veteran reported working at clerical positions and as a letter carrier after service.  The Veteran indicated that none of the medications he had been provided for the psychiatric disability had helped.  The Veteran stated that he had left his house at 3:00 a.m. that morning to avoid traffic and confrontations, even though the hearing office was only 125 miles away.  The Veteran stated that the only person in his life was his wife and that he tried not to leave his house.  The Veteran indicated that he did not commit suicide because he had to care for his wife.  He suggested that, if she were to pass away, he was uncertain as to his actions.  

For the entire initial rating period, the Board finds that the Veteran's psychiatric disability symptomatology has more nearly approximated that required for a 70 percent rating under the applicable diagnostic code.  Specifically, during the initial rating period, the Board finds that the Veteran's psychiatric disability has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting).

The Board finds that, for the entire initial rating period, the Veteran's service-connected psychiatric disability has not been manifested by symptomatology more nearly approximating the criteria for a next higher 100 percent rating under the appropriate diagnostic code.  Specifically, the Veteran's psychiatric disability has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent delusions or hallucinations; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran has some difficulty concentrating, the evidence of record contains no notation indicating that he experienced gross impairment in thought processes or communication.  The record indicates that, during the initial rating period, the Veteran has acted appropriately when around others.  Therefore, there is no evidence suggesting that the Veteran engaged in grossly inappropriate behavior.  The record contains no notations suggesting that the Veteran has experienced any delusions or hallucinations during the initial rating period.  Although the Veteran has experienced some degree of memory loss, his memory loss is not of such severity that he has forgotten the names of his close relatives, his own occupation, or his own name.  Moreover, throughout the increased rating period, the Veteran has appeared oriented to the proper time and place.  

The lowest GAF score assigned for the Veteran's psychiatric disability during the increased rating period was 48.  A GAF score of 48 indicates serious impairment, but not the total impairment contemplated by the next highest 100 percent rating.

The record indicates that the Veteran has experienced persistent danger of hurting himself due to suicidal ideation; neglect of his personal appearance and hygiene; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, during the initial rating period.  Those symptoms are listed amongst the criteria suggestive of a 100 percent rating.  However, even with those symptoms, the Veteran has not experienced the total social impairment required for a 100 percent rating during the initial rating period.  Over that period, the Veteran has maintained a relationship with his wife of decades.  Therefore, he does not have total social impairment.  As the record demonstrates that the Veteran does not experience total social impairment due to the psychiatric disability, for the entire initial rating period, the Veteran's service-connected psychiatric disability has not been manifested by symptomatology more nearly approximating the criteria for a next higher 100 percent rating under the appropriate diagnostic code.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

Accordingly, for the initial rating period, the Board finds that the criteria for a higher initial rating of 70 percent, but not greater, for a psychiatric disability have been met.  As the preponderance of the evidence is against the granting of a 100 percent rating, the claim for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's psychiatric disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe a Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, to include marked interference with employment and frequent hospitalization due to the disability.  38 C.F.R. 3.321(b)(1) (2016).  When the Rating Schedule is inadequate to rate a Veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2016).

Regarding the service-connected psychiatric disability, for applicable rating periods, the Board finds that all the symptomatology and impairment caused by the Veteran's conditions were specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  For the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria of Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings and the resulting occupational and social impairment.  In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular rating contemplates the symptomatology of the Veteran's psychiatric disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2016).  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's psychiatric disability, the Board is not required to remand to for referral for consideration of the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, as claimed here, that disability must be rated at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  If the evidence demonstrates that a Veteran is unemployable by reason of his service-connected disability, but does not meet these percentage standards, the claim shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Additionally, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Veteran claims that he is unemployable due to a service-connected psychiatric disability which is rated as 70 percent for the entire initial rating period, meeting the schedular criteria for a potential award of entitlement to a TDIU.

The Veteran has a high school education.  The evidence of record indicates that the Veteran worked for most of his life in clerical positions and as a mail deliverer.  He has provided credible evidence indicating that he experiences severe difficulty interacting with others, remembering tasks, and concentrating.  The Veteran has indicated that he finds it difficult even to leave his residence due to the need to avoid other people.  The Board finds that those symptoms make any future employment as a clerical worker or delivery person impossible.  The record contains no indication that the Veteran has an educational background or training that would allow him to work completely by himself away from others.  The Board finds that the severity of the mental disorder makes it at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability that is consistent with his eduction and work experience.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the Veteran unemployable solely due to his psychiatric disability.  Therefore, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating of 70 percent, but not higher, is granted.

Entitlement TDIU is granted.  


REMAND

The Veteran claims that he experiences bilateral hearing loss related to service.  In a May 2010 VA audiology examination report, a VA examiner found that, while the Veteran had some degree of hearing loss in each ear, the hearing loss symptomatology was not of sufficient severity to constitute a disability for VA purposes.  38 C.F.R. § 3.385 (2016).  As a result, a July 2010 rating decision denied service connection for bilateral hearing loss.  The Veteran contends that he has a current hearing loss disability.  Six years have passed since the most recent audiology examination which found the symptoms below the threshold to constitute a disability.  The Veteran has alleged worsening since that time.  The Board has found that the Veteran experienced in-service acoustic trauma.  Therefore, a remand is necessary to schedule a VA audiology examination.

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a VA audiologist.  The examiner must review the claims file and note that review in the report.  In reviewing the evidence, the examiner should note that VA has determined that the Veteran experienced in-service acoustic trauma and the Veteran has provided statements indicating hearing loss symptomatology since service.  After a review of the evidence, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss is related to service or any incident of active service, to include in-service acoustic trauma. 

2.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


